Mr. Justice Audrey
delivered the opinion of the court.
In execution óf the judgment rendered in an action brought by Sergio León Lugo against Jaime Alvarado the marshal of the Municipal Court of Juana Diaz sold and conveyed to the former a house belonging to the latter. Later an action of unlawful detainer was brought and judgment was rendered for the plaintiff, from which Alvarado took this appeal, assigning as errors, although without argument, that the lower cburt weighed the evidence improperly and held that the new matter of defense set up by him was insufficient to defeat a judgment for the plaintiff.
We are constrained to hold that the first error assigned does not exist, for all the evidence shows clearly and without contradiction that the said house was sold and conveyed to the appellee under execution in the said action and. that the appellant is still occupying it without paying rent or any other consideration therefor.
As to the second error, the fact that the appellant has moved to set aside the judgment in the action in which the sale and conveyance of the house was made, is no ground for holding that León Lugo’s title is not sufficient to support a judgment in his favor in an action of unlawful detainer, for until the judgment and sale are set aside the plaintiff’s title is good and he will continue to be the owner and as such may compel the appellant to vacate the house in question. *656To hold that attacking the validity of a title prevents the exercise of the rights arising therefrom would be tantamount to deciding in an action of unlawful detainer that said title-contains the defects on which its alleged nullity is based, and this is a question that cannot be considered .or decided in a summary and special proceeding, like that of unlawful de-tainer, in which only the right of the apparent owner and possessor to evict the person in actual possession is considered.
The judgment appealed from should be

Affirmed.

Chief Justice Hernández and Justices Wolf, del Toro and Hutchison concurred.